 

Exhibit 10.1

 

BLUEROCK RESIDENTIAL GROWTH REIT, INC.

 

THIRD AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN

FOR INDIVIDUALS

Effective September 28, 2018

 

Article I
DEFINITIONS

 

1.01.      Affiliate

 

“Affiliate” means, with respect to any entity, any other entity, whether now or
hereafter existing, which controls, is controlled by, or is under common control
with, the first entity (including, but not limited to, joint ventures, limited
liability companies and partnerships). For this purpose, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”) shall mean ownership, directly or indirectly, of 50% or
more of the total combined voting power of all classes of voting securities
issued by such entity, or the possession, directly or indirectly, of the power
to direct the management and policies of such entity, by contract or otherwise.

 

1.02.      Agreement

 

“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Units, an Incentive Award,
an Option, SAR or Other Equity-Based Award (including an LTIP Unit) granted to
such Participant.

 

1.03.      Board

 

“Board” means the Board of Directors of the Company.

 

1.04.      Cause

 

“Cause” has the same meaning as set forth in an employment, severance, change in
control or similar agreement between the Participant and the Company or an
Affiliate. If the Participant and the Company or an Affiliate are not parties to
an employment, severance, change in control or similar agreement that defines
the term “Cause,” then “Cause” means the Participant’s conviction of, or plea of
guilty or nolo contendre to, a felony (excluding traffic-related felonies), or
any financial crime involving the Company (including, but not limited to, fraud,
embezzlement or misappropriation of Company assets) provided that the Board
determines to terminate the Participant for Cause within sixty days after the
Participant’s conviction or plea.

 

1.05.      Change in Control

 

“Change in Control” means and includes each of the following:

 

 

 

 

(a)          The acquisition, either directly or indirectly, by any individual,
entity or group (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act), of more than 50% of either (i) the then outstanding shares of
Common Stock, taking into account as outstanding for this purpose such shares of
Common Stock issuable upon the exercise of options or warrants, the conversion
of convertible shares or debt, and the exercise of any similar right to acquire
such Common Stock (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control (i) any acquisition by the Company or any of its
subsidiaries, (ii) any acquisition by a trustee or other fiduciary holding the
Company’s securities under an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates, (iii) any acquisition by an underwriter,
initial purchaser or placement agent temporarily holding the Company’s
securities pursuant to an offering of such securities or (iv) any acquisition by
an entity owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the then Outstanding
Company Common Stock.

 

(b)          Individuals who constitute Incumbent Directors at the beginning of
any consecutive twelve month period, together with any new Incumbent Directors
who become members of the Board during such twelve month period, cease to be a
majority of the Board at the end of such twelve month period.

 

(c)          The consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless following such Business Combination:

 

(i)          the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the entity resulting from such Business Combination (the
“Successor Entity”) (or, if applicable, the ultimate parent entity that directly
or indirectly has beneficial ownership of sufficient voting securities to elect
a majority of the members of the board of directors (or the analogous governing
body) of the Successor Entity (the “Parent Company”));

 

(ii)         no Person (other than any employee benefit plan sponsored or
maintained by the Successor Entity or the Parent Company) beneficially owns
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of members of the
board of directors (or the analogous governing body) of the Parent Company (or,
if there is no Parent Company, the Successor Entity); and

 

 -2- 

 

 

(iii)        at least a majority of the members of the board of directors (or
the analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Successor Entity) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination;

 

(d)          The direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any Person that is not
a subsidiary of the Company.

 

In addition, if a Change in Control (as defined in clauses (a) through (d)
above) constitutes a payment event with respect to any Option, SAR, Stock Award,
Performance Unit, Incentive Award or Other Equity-Based Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that award on account of a Change in Control unless
the event described in subsection (a), (b), (c) or (d) above, as applicable,
constitutes a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

1.06.      Code

 

“Code” means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.07.      Committee

 

“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
(if awards under this Plan are subject to the deduction limitation of Section
162(m) of the Code) and an “independent director” under the rules of any
exchange or automated quotation system on which the Common Stock is listed,
traded or quoted; provided, however, that any action taken by the Committee
shall be valid and effective, whether or not the members of the Committee at the
time of such action are later determined not to have satisfied the foregoing
requirements or otherwise provided in any charter of the Committee. If there is
no Compensation Committee, then “Committee” means the Board; and provided
further that with respect to awards made to a member of the Board who is not an
employee of the Company or an Affiliate of the Company, “Committee” means the
Board.

 

1.08.      Common Stock

 

“Common Stock” means the Class A common stock of the Company.

 

1.09.      Company

 

“Company” means Bluerock Residential Growth REIT, Inc., a Maryland corporation.

 

 -3- 

 

 

1.10.      Control Change Date

 

“Control Change Date” means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions on which the Change in
Control occurs.

 

1.11.      Corresponding SAR

 

“Corresponding SAR” means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 

1.12.      Dividend Equivalent Right

 

“Dividend Equivalent Right” means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited)
cash, securities or other property in amounts equivalent to the cash, securities
or other property dividends declared on shares of Common Stock with respect to
specified Performance Units, an Other Equity-Based Award or Incentive Award of
units denominated in shares of Common Stock or other Company securities, as
determined by the Committee, in its sole discretion. The Committee shall provide
that Dividend Equivalent Rights payable with respect to any such award that does
not become nonforfeitable solely on the basis of continued employment or service
shall be accumulated and distributed only when, and to the extent that, the
underlying award is vested or earned. The Committee may provide that Dividend
Equivalent Rights (if any) shall be deemed to have been reinvested in additional
shares of Common Stock or otherwise reinvested.

 

1.13.      Effective Date

 

“Effective Date” means May 28, 2015.

 

1.14.      Entities Plan

 

“Entities Plan” means the Bluerock Residential Growth REIT, Inc. Third Amended
and Restated 2014 Equity Incentive Plan for Entities, effective September 28,
2018, and as further amended from time to time.

 

1.15.      Exchange Act

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.16.      Fair Market Value

 

“Fair Market Value” means, on any given date, the reported “closing” price of a
share of Common Stock on the New York Stock Exchange for such date or, if there
is no closing price for a share of Common Stock on the date in question, the
closing price for a share of Common Stock on the last preceding date for which a
quotation exists. If, on any given date, the Common Stock is not listed for
trading on the New York Stock Exchange, then Fair Market Value shall be the
“closing” price of a share of Common Stock on such other exchange on which the
Common Stock is listed for trading for such date (or, if there is no closing
price for a share of Common Stock on the date in question, the closing price for
a share of Common Stock on the last preceding date for which such quotation
exists) or, if the Common Stock is not listed on any exchange, the amount
determined by the Committee using any reasonable method in good faith and in
accordance with the regulations under Section 409A of the Code.

 

 -4- 

 

 

1.17.      Good Reason

 

“Good Reason” has the same meaning as set forth in an employment, severance,
change in control or similar agreement between the Participant and the Company
or an Affiliate and the Participant’s resignation shall be with Good Reason only
if the requirements for such resignation set forth in the employment, severance,
change in control or similar agreement are satisfied. If the Participant and the
Company or an Affiliate are not parties to an employment, severance, change in
control or similar agreement that defines the term “Good Reason,” then “Good
Reason means (a) the assignment to the Participant of duties or responsibilities
that are substantially inconsistent with the Participant’s title at the Company
or an Affiliate; (b) a material diminution in the Participant’s title, authority
or responsibilities (other than changes in authority or responsibility in
connection with the employment of a new executive or the promotion of another
executive in either case commensurate with the growth of the Company); (c) a
material reduction in the Participant’s annual base salary or annual or
long-term incentive opportunities; or (d) a relocation (without the
Participant’s written consent) of the Participant’s principal place of
employment by more than thirty-five miles. A resignation shall not be with Good
Reason pursuant to the preceding sentence unless the Participant gives the
Company written notice of the grounds that the Participant contends constitute
Good Reason, such notice is given within ninety days after the event, act or
omission that the Participant contends constitutes Good Reason and the Company
fails to cure such event, act or omission within thirty days after receipt of
the Participant’s notice.

 

1.18.      Incentive Award

 

“Incentive Award” means an award awarded under Article XI which, subject to the
terms and conditions prescribed by the Committee, entitles the Participant to
receive a payment from the Company or an Affiliate of the Company.

 

1.19.      Incumbent Directors

 

“Incumbent Directors” means individuals elected to the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for Director without objection to such nomination)
and whose election or nomination for election to the Board was approved by a
vote of at least two-thirds of the directors serving on the Board at the time of
the election or nomination, as applicable, shall be an Incumbent Director. No
individual designated to serve as a director by a person who shall have entered
into an agreement with the Company to effect a transaction described in Section
1.05(a) or Section 1.05(c) and no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors shall be an Incumbent Director.

 

 -5- 

 

 

1.20.      Initial Value

 

“Initial Value” means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the Committee on
the date of grant; provided, however, that the price shall not be less than the
Fair Market Value on the date of grant (or 110% of the Fair Market Value on the
date of grant in the case of a Corresponding SAR that relates to an incentive
stock option granted to a Ten Percent Shareholder). Except as provided in
Article XII, without the approval of stockholders (a) the Initial Value of an
outstanding SAR may not be reduced (by amendment, cancellation and new grant or
otherwise) and (b) no payment shall be made in cancellation of an SAR without
the approval of stockholders if, on the date of such amendment, cancellation,
new grant or payment the Initial Value exceeds Fair Market Value.

 

1.21.      LTIP Unit

 

“LTIP Unit” means an “LTIP Unit” as defined in the Operating Partnership’s
partnership agreement. An LTIP Unit granted under this Plan represents the right
to receive the benefits, payments or other rights in respect of an LTIP Unit set
forth in that partnership agreement, subject to the terms and conditions of the
applicable Agreement and that partnership agreement.

 

1.22.      Nonemployee Director

 

“Nonemployee Director” means a member of the Board who is not an employee of the
Company, an Affiliate of the Company, or the Operating Partnership.

 

1.23.      Offering

 

“Offering” means the initial public offering of Common Stock registered under
the Securities Act of 1933, as amended.

 

1.24.      OP Units

 

“OP Units” means units of limited partnership interest of the Operating
Partnership.

 

1.25.      Operating Partnership

 

“Operating Partnership” means Bluerock Residential Holdings, L.P., a Delaware
limited partnership and the Company’s operating partnership.

 

1.26.      Option

 

“Option” means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.27.      Other Equity-Based Award

 

“Other Equity-Based Award” means any award other than an Incentive Award, an
Option, SAR, a Performance Unit award or a Stock Award which, subject to such
terms and conditions as may be prescribed by the Committee, entitles a
Participant to receive shares of Common Stock or rights or units valued in whole
or in part by reference to, or otherwise based on, shares of Common Stock
(including securities convertible into Common Stock) or other equity interests,
including LTIP Units.

 

 -6- 

 

 

1.28.      Participant

 

“Participant” means an employee or officer of the Company or an Affiliate of the
Company, a member of the Board, or an individual who provides services to the
Company or an Affiliate of the Company (including an individual who provides
services to the Company or an Affiliate of the Company by virtue of employment
with, or providing services to, the Operating Partnership or an Affiliate of the
Operating Partnership), and who satisfies the requirements of Article IV and is
selected by the Committee to receive an award of Performance Units or a Stock
Award, an Incentive Award, Option, SAR, Other Equity-Based Award or a
combination thereof.

 

1.29.      Performance Award

 

“Performance Award” means an Option, SAR, Stock Award, award of Performance
Units, Incentive Award or Other Equity-Based Award (including an LTIP Unit) that
is not a Time-Based Award.

 

1.30.      Performance Units

 

“Performance Units” means an award, in the amount determined by the Committee,
stated with reference to a specified or determinable number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a payment for each specified unit equal to the value of an equal number
of shares of Common Stock on the date of payment.

 

1.31.      Plan

 

“Plan” means this Bluerock Residential Growth REIT, Inc. Third Amended and
Restated 2014 Equity Incentive Plan for Individuals, as set forth herein and as
further amended from time to time.

 

1.32.      REIT

 

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

 

1.33.      SAR

 

“SAR” means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of the SAR, the excess, if any, of the Fair
Market Value at the time of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.

 

 -7- 

 

 

1.34.      Stock Award

 

“Stock Award” means shares of Common Stock awarded to a Participant under
Article VIII.

 

1.35.      Ten Percent Shareholder

 

“Ten Percent Shareholder” means any individual owning more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of a “parent corporation” or “subsidiary corporation” (as such terms are
defined in Section 424 of the Code) of the Company. An individual shall be
considered to own any voting shares owned (directly or indirectly) by or for his
or her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a stockholder, partner or beneficiary.

 

1.36.      Time-Based Award

 

“Time-Based Award” means an Option, SAR, Stock Award, award of Performance
Units, Incentive Award or Other Equity-Based Award (including an LTIP Unit) that
vests, is earned or becomes exercisable based solely on continued employment or
service.

 

Article II
PURPOSES

 

This Plan is intended to assist the Company and its Affiliates in recruiting and
retaining employees, trustees and other individuals who provide services to the
Company or an Affiliate of the Company with ability and initiative by enabling
such persons to participate in the future success of the Company and its
Affiliates and to associate their interests with those of the Company and its
stockholders. This Plan is intended to permit the grant of both Options
qualifying under Section 422 of the Code (“incentive stock options”) and Options
not so qualifying, and the grant of SARs, Stock Awards, Performance Units,
Incentive Awards and Other Equity-Based Awards in accordance with this Plan and
any procedures that may be established by the Committee. No Option that is
intended to be an incentive stock option shall be invalid for failure to qualify
as an incentive stock option.

 

 -8- 

 

 

Article III
ADMINISTRATION

 

This Plan shall be administered by the Committee. The Committee shall have
authority to grant SARs, Stock Awards, Performance Units, Incentive Awards,
Options and Other Equity-Based Awards upon such terms (not inconsistent with the
provisions of this Plan), as the Committee may consider appropriate. Such terms
may include conditions (in addition to those contained in this Plan), on the
exercisability of all or any part of an Option or SAR or on the transferability
or forfeitability of a Stock Award, an award of Performance Units, an Incentive
Award or an Other Equity-Based Award. Notwithstanding any such conditions or any
provision of the Plan the Committee may, in its discretion, accelerate the time
at which any Option or SAR may be exercised, or the time at which a Stock Award
or Other Equity-Based Award may become transferable or nonforfeitable or the
time at which an Other Equity-Based Award, an Incentive Award or an award of
Performance Units may be settled in connection with an involuntary termination
of employment or service (including, but not limited to death or disability).
Options, SARs, Stock Awards, Performance Units, Incentive Awards and Other
Equity-Based Awards (including LTIP Units) for up to five percent of the
aggregate number of shares of Common Stock authorized for issuance under the
Plan pursuant to Section 5.02 may be granted or awarded by the Committee without
regard to the minimum vesting requirements of Sections 6.06, 7.04, 8.02, 9.02,
10.02 and 11.02. In addition, the Committee shall have complete authority to
interpret all provisions of this Plan; to prescribe the form of Agreements; to
adopt, amend, and rescind rules and regulations pertaining to the administration
of this Plan (including rules and regulations that require or allow Participants
to defer the payment of benefits under this Plan); and to make all other
determinations necessary or advisable for the administration of this Plan.

 

The Committee’s determinations under this Plan (including without limitation,
determinations of the individuals to receive awards under this Plan, the form,
amount and timing of such awards, the terms and provisions of such awards and
the Agreements) need not be uniform and may be made by the Committee selectively
among individuals who receive, or are eligible to receive, awards under this
Plan, whether or not such persons are similarly situated. The express grant in
this Plan of any specific power to the Committee with respect to the
administration or interpretation of this Plan shall not be construed as limiting
any power or authority of the Committee with respect to the administration or
interpretation of this Plan. Any decision made, or action taken, by the
Committee in connection with the administration of this Plan shall be final and
conclusive. The members of the Committee shall not be liable for any act done in
good faith with respect to this Plan or any Agreement, Option, SAR, Incentive
Award, Stock Award, Other Equity-Based Award or award of Performance Units. All
expenses of administering this Plan shall be borne by the Company.

 

Article IV
ELIGIBILITY

 

Any employee of the Company or an Affiliate of the Company (including a trade or
business that becomes an Affiliate of the Company after the adoption of this
Plan) and any member of the Board is eligible to participate in this Plan. In
addition, any other individual who provides services to the Company or an
Affiliate of the Company (including an individual who provides services to the
Company or an Affiliate of the Company by virtue of employment with, or
providing services to, the Operating Partnership or an Affiliate of the
Operating Partnership) is eligible to participate in this Plan if the Committee,
in its sole reasonable discretion, determines that the participation of such
individual is in the best interest of the Company.

 

 -9- 

 

 

Article V
COMMON SHARES SUBJECT TO PLAN

 

5.01.      Common Shares Issued

 

Upon the award of Common Stock pursuant to a Stock Award, an Other Equity-Based
Award or in settlement of an Incentive Award or an award of Performance Units,
the Company may deliver (and shall deliver if required under an Agreement) to
the Participant shares of Common Stock from its authorized but unissued Common
Shares. Upon the exercise of any Option or SAR, the Company may deliver, to the
Participant (or the Participant’s broker if the Participant so directs), shares
of Common Stock from its authorized but unissued Common Shares.

 

5.02.      Aggregate and Grant Limits

 

(a)          The maximum aggregate number of shares of Common Stock that may be
issued under this Plan (pursuant to Options, SARs, Stock Awards or Other
Equity-Based Awards and the settlement of Incentive Awards and Performance Units
granted on or after the Effective Date) together with the number of shares of
Common Stock issued under the Entities Plan (pursuant to Options, SARs, Stock
Awards or Other Equity-Based Awards and the settlement of Incentive Awards and
Performance Units granted under the Entities Plan on or after the Effective
Date) is equal to 3,800,000 shares. Other Equity-Based Awards that are LTIP
Units shall reduce the maximum aggregate number of Common Shares that may be
issued under this Plan and the Entities Plan on a one-for-one basis, i.e., the
grant of each LTIP Unit shall be treated as an award of a share of Common Stock.

 

(b)          The maximum number of shares of Common Stock that may be issued
under this Plan and the Entities Plan in accordance with Section 5.02(a) shall
be subject to adjustment as provided in Article XII.

 

(c)          The maximum number of shares of Common Stock that may be issued
upon the exercise of Options that are incentive stock options or Corresponding
SARs that are related to incentive stock options shall be determined in
accordance with Sections 5.02(a) and 5.02(b).

 

(d)          A Nonemployee Director may not be granted Options, SARs, Stock
Awards, Performance Units, Other Equity-Based Awards or Incentive Awards in any
calendar year with respect to more than 40,000 shares of Common Stock.

 

(e)          Shares of Common Stock issued under this Plan and the Entities Plan
pursuant to Options, SARs, Stock Awards or Other Equity-Based Awards and the
settlement of Incentive Awards and Performance Units granted before the
Effective Date shall be issued pursuant to the terms of the Plan and the
Entities Plan as in effect before the Effective Date and shall not affect or
reduce the number of shares of Common Stock that may be issued in accordance
with Section 5.02(a).

 

 -10- 

 

 

5.03.      Reallocation of Shares

 

If, on or after the Effective Date, any award or grant under this Plan or the
Entities Plan (including LTIP Units and awards or grants made before the
Effective Date) expires, is forfeited or is terminated without having been
exercised or is paid in cash without a requirement for the delivery of Common
Stock, then any shares of Common Stock covered by such lapsed, cancelled,
expired, unexercised or cash-settled portion of such award or grant and any
forfeited, lapsed, cancelled or expired LTIP Units shall be available for the
grant of other Options, SARs, Stock Awards, Other Equity-Based Awards and
settlement of Incentive Awards and Performance Units under this Plan or the
Entities Plan. Any shares of Common Stock tendered or withheld on or after the
Effective Date to satisfy the grant or exercise price or tax withholding
obligation pursuant to any award under this Plan or the Entities Plan shall not
be available for future grants or awards. If shares of Common Stock are issued
in settlement of an SAR granted under this Plan or the Entities Plan, the number
of shares of Common Stock available under this Plan and the Entities Plan shall
be reduced by the number of shares of Common Stock for which the SAR was
exercised rather than the number of shares of Common Stock issued in settlement
of the SAR. To the extent permitted by applicable law or the rules of any
exchange on which the Common Stock is listed for trading, shares of Common Stock
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Affiliate of
the Company shall not reduce the number of shares of Common Stock available for
issuance under this Plan and the Entities Plan.

 

Article VI
OPTIONS

 

6.01.      Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards and the terms and
conditions of such awards.

 

6.02.      Option Price

 

The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value on the date the Option is granted. Notwithstanding the
preceding sentence, the price per share of Common Stock purchased on the
exercise of any Option that is an incentive stock option granted to an
individual who is a Ten Percent Shareholder on the date such option is granted,
shall not be less than one hundred ten percent (110%) of the Fair Market Value
on the date the Option is granted. Except as provided in Article XII, without
the approval of stockholders (a) the price per share of Common Stock of an
outstanding Option may not be reduced (by amendment, cancellation and new grant
or otherwise) and (b) no payment shall be made in cancellation of an Option if
on the date of such amendment, cancellation, replacement grant or payment the
Option Price exceeds Fair Market Value.

 

6.03.      Maximum Option Period

 

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Shareholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.

 

 -11- 

 

 

6.04.      Transferability

 

An Option granted under this Plan may be transferred only in accordance with
this Section 6.04. An Option granted under this Plan may be transferred by will
or the laws of descent and distribution. To the extent permitted by the
Agreement relating to an Option, an Option that is not an incentive stock option
may be transferred by a Participant during the Participant’s lifetime but only
to a member of the Participant’s immediate family (child, stepchild, grandchild,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law) or one or more
trusts, partnerships or other entities in which such persons have more than 50%
of the beneficial interests. The holder of an Option transferred pursuant to
this Section 6.04 shall be bound by the same terms and conditions that governed
the Option during the period it was held by the Participant. If an Option is
transferred (by the Participant or the Participant’s transferee), such Option
and any Corresponding SAR must be transferred to the same person or persons or
entity or entities.

 

6.05.      Employee Status

 

Incentive stock options may only be granted to employees of the Company or its
“parent” and “subsidiaries” (as such terms are defined in Section 424 of the
Code). For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.

 

6.06.      Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that (subject to the provisions of Article III) no Option may
become exercisable before the first anniversary of its grant or the date of the
Participant’s death or disability or as provided in Section 15.01 or Section
15.02. In addition, incentive stock options (granted under this Plan and all
plans of the Company and its “parents” and “subsidiaries” (as such terms are
defined in Section 424 of the Code)) may not be first exercisable in a calendar
year for Common Shares having a Fair Market Value (determined as of the date an
Option is granted) exceeding $100,000. An Option granted under this Plan may be
exercised with respect to any number of whole shares of Common Stock less than
the full number for which the Option could be exercised. A partial exercise of
an Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares of Common Stock subject to the Option. The exercise of an
Option shall result in the termination of any Corresponding SAR to the extent of
the number of shares of Common Stock with respect to which the Option is
exercised.

 

 -12- 

 

 

6.07.      Payment

 

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering shares of Common Stock, by attestation of
ownership of shares of Common Stock, by a broker-assisted cashless exercise or
in such other form or manner acceptable to the Committee. If shares of Common
Stock are used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined on the date of exercise)
of the Common Stock so surrendered or other consideration paid must not be less
than the Option price of the shares for which the Option is being exercised.

 

6.08.      Stockholder Rights

 

No Participant shall have any rights as a stockholder with respect to shares of
Common Stock subject to an Option until the date of exercise of such Option.

 

6.09.      Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock acquired pursuant to an Option before the earlier of (i) the
first anniversary of the exercise of the Option or (ii) the date the Participant
is no longer employed by or providing services to the Company, an Affiliate of
the Company, or the Operating Partnership. A Participant shall notify the
Company of any sale or other disposition of shares of Common Stock acquired
pursuant to an Option that was an incentive stock option if such sale or
disposition occurs (i) within two years of the grant of an Option or (ii) within
one year of the issuance of the Common Stock to the Participant. Such notice
shall be in writing and directed to the Secretary of the Company.

 

Article VII
SARS

 

7.01.      Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such awards and the terms and
conditions of such awards. No Participant may be granted Corresponding SARs
(under this Plan and all plans of the Company and its “parents” and
“subsidiaries” (as such terms are defined in Section 424 of the Code)) that are
related to incentive stock options which are first exercisable in any calendar
year for shares of Common Stock having an aggregate Fair Market Value
(determined as of the date the related Option is granted) that exceeds $100,000.

 

7.02.      Maximum SAR Period

 

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date of
grant. In the case of a Corresponding SAR that is related to an incentive stock
option granted to a Participant who is a Ten Percent Shareholder on the date of
grant, such Corresponding SAR shall not be exercisable after the expiration of
five years from the date of grant. The terms of any SAR may provide that it has
a term that is less than such maximum period.

 

 -13- 

 

 

7.03.      Transferability

 

An SAR granted under this Plan may be transferred only in accordance with this
Section 7.03. An SAR granted under this Plan may be transferred by will or the
laws of descent and distribution. To the extent permitted by the Agreement
relating to an SAR, an SAR that is not related to an incentive stock option may
be transferred by a Participant during the Participant’s lifetime but only to a
member of the Participant’s immediate family (child, stepchild, grandchild,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law) or one or more
trusts, partnerships or other entities in which such persons have more than 50%
of the beneficial interests. The holder of an SAR transferred pursuant to this
Section 7.03 shall be bound by the same terms and conditions that governed the
SAR during the period it was held by the Participant. If a Corresponding SAR is
transferred (by the Participant or the Participant’s transferee), such
Corresponding SAR and the related Option must be transferred to the same person
or persons or entity or entities.

 

7.04.      Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that (subject to the provisions of Article III) no SAR may become
exercisable before the first anniversary of its grant or the date of the
Participant’s death or disability or as provided in Section 15.01 or Section
15.02. In addition, a Corresponding SAR that is related to an incentive stock
option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares of Common Stock subject to the
SAR. The exercise of a Corresponding SAR shall result in the termination of the
related Option to the extent of the number of shares of Common Stock with
respect to which the SAR is exercised.

 

7.05.      Employee Status

 

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.06.      Settlement

 

At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, shares of Common Stock, or a combination of cash
and Common Stock. No fractional share of Common Stock will be deliverable upon
the exercise of an SAR but a cash payment will be made in lieu thereof.

 

 -14- 

 

 

7.07.      Stockholder Rights

 

No Participant shall, as a result of receiving an SAR, have any rights as a
stockholder of the Company or any Affiliate of the Company until the date that
the SAR is exercised and then only to the extent that the SAR is settled by the
issuance of Common Stock.

 

7.08.      Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock acquired pursuant to an SAR before the earlier of (i) the first
anniversary of the exercise of the SAR or (ii) the date the Participant is no
longer employed by or providing services to the Company, an Affiliate of the
Company, or the Operating Partnership.

 

Article VIII
STOCK AWARDS

 

8.01.      Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by such awards and the terms and
conditions of such awards.

 

8.02.      Vesting

 

The Committee, on the date of the award, shall prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. Subject to the provisions of Article III, the period in which the
shares of Common Stock covered by a Stock Award are forfeitable or otherwise
restricted shall not end before the first anniversary of the grant of the Stock
Award, the date of the Participant’s death or disability or as provided in
Section 15.01 or Section 15.02. By way of example and not of limitation, the
Committee may prescribe that a Participant’s rights in a Stock Award shall be
forfeitable or otherwise restricted subject to the attainment of objectives
stated with reference to the business of the Company or an Affiliate of the
Company or a business unit’s attainment of objectives stated with respect to
performance criteria established by the Committee.

 

8.03.      Employee Status

 

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.

 

 -15- 

 

 

8.04.      Stockholder Rights

 

Unless otherwise specified in accordance with the applicable Agreement, while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable, a Participant will have all rights of a stockholder with
respect to a Stock Award, including the right to receive dividends and vote the
shares of Common Stock; provided, however, that (i) dividends payable on shares
of Common Stock subject to a Stock Award that does not become nonforfeitable
solely on the basis of continued employment or service shall be accumulated and
paid, without interest, when and to the extent that the underlying Stock Award
becomes nonforfeitable; (ii) a Participant may not sell, transfer, pledge,
exchange, hypothecate, or otherwise dispose of shares of Common Stock granted
pursuant to a Stock Award, (iii) the Company shall retain custody of any
certificates representing shares of Common Stock granted pursuant to a Stock
Award, and (iv) the Participant will deliver to the Company a stock power,
endorsed in blank, with respect to each Stock Award. The limitations set forth
in the preceding sentence shall not apply after the shares of Common Stock
granted under the Stock Award are transferable and are no longer forfeitable.

 

8.05.      Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock acquired under a Stock Award before the earlier of (i) the first
anniversary of the date that the Stock Award became nonforfeitable and (ii) the
date the Participant is no longer employed by or providing services to the
Company, an Affiliate of the Company, or the Operating Partnership.

 

Article IX
PERFORMANCE UNIT AWARDS

 

9.01.      Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an award of Performance Units is to be made
and will specify the number of shares of Common Stock covered by such awards and
the terms and conditions of such awards. The Committee also will specify whether
Dividend Equivalent Rights are granted in conjunction with the Performance
Units.

 

9.02.      Earning the Award

 

The Committee, on the date of the grant of an award, shall prescribe that the
Performance Units will be earned, and the Participant will be entitled to
receive payment pursuant to the award of Performance Units, only upon the
satisfaction of performance objectives or such other criteria as may be
prescribed by the Committee. Subject to the provisions of Article III, the
period in which Performance Units will be earned shall not end before the first
anniversary of the grant of the Performance Units, the date of the Participant’s
death or disability or as provided in Section 15.01 or Section 15.02.

 

 -16- 

 

 

9.03.      Payment

 

In the discretion of the Committee, the amount payable when an award of
Performance Units is earned may be settled in cash, by the issuance of shares of
Common Stock, by the grant of an Other Equity-Based Award (including LTIP
Units), by the delivery of other securities or property or a combination
thereof. A fractional share of Common Stock shall not be deliverable when an
award of Performance Units is earned, but a cash payment will be made in lieu
thereof. The amount payable when an award of Performance Units is earned shall
be paid in a lump sum.

 

9.04.      Stockholder Rights

 

A Participant, as a result of receiving an award of Performance Units, shall not
have any rights as a stockholder until, and then only to the extent that, the
award of Performance Units is earned and settled in shares of Common Stock.
After an award of Performance Units is earned and settled in Common Stock, a
Participant will have all the rights of a stockholder of the Company.

 

9.05.      Transferability

 

Any rights or restrictions with respect to the ability of the holder of any
Performance Unit granted under this Plan to transfer such Performance Unit shall
be set forth in the Agreement relating to such grant; provided, however, that
Performance Units may be transferred by will or the laws of descent and
distribution.

 

9.06.      Employee Status

 

In the event that the terms of any Performance Unit award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

9.07.      Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock issued in settlement of Performance Units before the earlier of
(i) the first anniversary of the date the shares were issued to the Participant
or (ii) the date the Participant is no longer employed by or providing services
to the Company, an Affiliate of the Company, or the Operating Partnership.

 

 -17- 

 

 

Article X
OTHER EQUITY–BASED AWARDS

 

10.01.    Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of shares of Common Stock or other equity interests
(including LTIP Units) covered by such awards and the terms and conditions of
such awards; provided, however, that the grant of LTIP Units must satisfy the
requirements of the partnership agreement of the Operating Partnership as in
effect on the date of grant. The Committee also will specify whether Dividend
Equivalent Rights are granted in conjunction with the Other Equity-Based Award.

 

10.02.    Terms and Conditions

 

The Committee, at the time an Other Equity-Based Award is made, shall specify
the terms and conditions which govern the award. The terms and conditions of an
Other Equity-Based Award may prescribe that a Participant’s rights in the Other
Equity-Based Award shall be forfeitable, nontransferable or otherwise restricted
for a period of time or subject to such other conditions as may be determined by
the Committee, in its discretion and set forth in the Agreement. Subject to the
provisions of Article III, the period in which such award shall be forfeitable,
nontransferable or otherwise restricted shall not end before the first
anniversary of the grant of the Other Equity-Based Award, the date of the
Participant’s death or disability or as provided in Section 15.01 or Section
15.02. Other Equity-Based Awards may be granted to Participants, either alone or
in addition to other awards granted under this Plan, and Other Equity-Based
Awards may be granted in the settlement of other Awards granted under this Plan.

 

10.03.    Payment or Settlement

 

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock, shall be payable or settled in shares of
Common Stock, cash or a combination of Common Stock and cash, as determined by
the Committee in its discretion; provided, however, that any shares of Common
Stock that are issued on account of the conversion of LTIP Units into shares of
Common Stock shall not reduce the number of shares of Common Stock available for
issuance under the Plan or the Entities Plan. Other Equity-Based Awards
denominated as equity interests other than shares of Common Stock may be paid or
settled in shares or units of such equity interests or cash or a combination of
both as determined by the Committee in its discretion.

 

10.04.    Employee Status

 

If the terms of any Other Equity-Based Award provides that it may be earned or
exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.

 

10.05.    Transferability

 

Any rights or restrictions with respect to the ability of the holder of an Other
Equity-Based Award (including LTIP Units) granted under this Plan to transfer
such Other Equity-Based Award (including LTIP Units) shall be set forth in the
Agreement relating to such grant; provided, however, that an Other Equity-Based
Award (including LTIP Units) may be transferred by will or the laws of descent
and distribution.

 

 -18- 

 

 

10.06.    Stockholder Rights

 

A Participant, as a result of receiving an Other Equity-Based Award, shall not
have any rights as a stockholder until, and then only to the extent that, the
Other Equity-Based Award is earned and settled in shares of Common Stock.

 

10.07.    Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock or other equity interests (including LTIP Units) covered by an
Other Equity-Based Award before the earlier of (i) the first anniversary of the
date that such shares or interests become nonforfeitable and (ii) the date the
Participant is no longer employed or providing services to the Company, an
Affiliate of the Company, or the Operating Partnership.

 

Article XI
INCENTIVE AWARDS

 

11.01.    Award

 

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Incentive Award is to be made and will
specify the terms and conditions of such award. The Committee also will specify
whether Dividend Equivalent Rights are granted in conjunction with the Incentive
Award.

 

11.02.    Terms and Conditions

 

The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award.  Such terms and conditions may prescribe
that the Incentive Award shall be earned only to the extent that the
Participant, the Company or an Affiliate of the Company, during a performance
period of at least one year, achieves objectives stated with reference to one or
more performance measures or criteria prescribed by the Committee. A goal or
objective may be expressed on an absolute basis or relative to the performance
of one or more similarly situated companies or a published index. When
establishing goals and objectives, the Committee may exclude any or all special,
unusual, and/or extraordinary items as determined under U.S. generally accepted
accounting principles including, without limitation, the charges or costs
associated with restructurings of the Company, discontinued operations, other
unusual or non-recurring items, and the cumulative effects of accounting
changes. The Committee may also adjust the performance goals for any Incentive
Award as it deems equitable in recognition of unusual or non-recurring events
affecting the Company, changes in applicable tax laws or accounting principles,
or such other factors as the Committee may determine. Such terms and conditions
also may include other limitations on the payment of Incentive Awards including,
by way of example and not of limitation, requirements that the Participant
complete a specified period of employment or service with the Company or an
Affiliate of the Company or that the Company, an Affiliate of the Company, or
the Participant attain stated objectives or goals (in addition to those
prescribed in accordance with the preceding sentence) as a prerequisite to
payment under an Incentive Award.  

 

 -19- 

 

 

11.03.    Transferability

 

Any rights or restrictions with respect to the ability of the holder of an
Incentive Award granted under this Plan to transfer such Incentive Award shall
be set forth in the Agreement relating to such grant; provided, however, that an
Incentive Award may be transferred by will or the laws of descent and
distribution.

 

11.04.    Employee Status

 

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.

 

11.05.    Settlement

 

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, shares of Common Stock, an Other Equity-Based
Award (including LTIP Units) or a combination thereof, as determined by the
Committee.

 

11.06.    Stockholder Rights

 

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or an Affiliate of the Company until the
date that the Incentive Award is settled and then only to the extent that the
Incentive Award is settled by the issuance of shares of Common Stock.

 

11.07.    Disposition of Shares

 

A Participant may not sell or dispose of more than fifty percent of the shares
of Common Stock issued in settlement of an Incentive Award until the earlier of
(i) the first anniversary of the date the shares were issued to the Participant
or (ii) the date the Participant is no longer employed by or providing services
to the Company, an Affiliate of the Company, or the Operating Partnership.

 

Article XII
ADJUSTMENT UPON CHANGE IN COMMON SHARES

 

The maximum number of shares of Common Stock as to which Options, SARs,
Performance Units, Incentive Awards, Stock Awards and Other Equity-Based Awards
may be granted under this Plan and the Entities Plan, the grant limitation
applicable to Nonemployee Directors and the terms of outstanding Stock Awards,
Options, SARs, Incentive Awards, Performance Units and Other Equity-Based Awards
granted under this Plan and the Entities Plan, shall be adjusted as the Board
determines is equitably required in the event that (i) the Company (a) effects
one or more nonreciprocal transactions between the Company and its shareholders
such as a share dividend, extra-ordinary cash dividend, share split-up,
subdivision or consolidation of Common Stock that affects the number or kind of
shares of Common Stock (or other securities of the Company) or the Fair Market
Value (or the value of other Company securities) and causes a change in the Fair
Market Value of the shares of Common Stock subject to outstanding awards or (b)
engages in a transaction to which Section 424 of the Code applies or (ii) there
occurs any other event which, in the judgment of the Board necessitates such
action. Any determination made under this Article XII by the Board shall be
nondiscretionary, final and conclusive.

 

 -20- 

 

 

The issuance by the Company of any class of Common Stock, or securities
convertible into any class of Common Stock, for cash or property, or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of Common Stock or obligations of the
Company convertible into such Common Stock or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares of Common Stock as to which Options, SARs, Performance
Units, Incentive Awards, Stock Awards and Other Equity-Based Awards may be
granted under this Plan and the Entities Plan, the grant limitation applicable
to Nonemployee Directors or the terms of outstanding Stock Awards, Incentive
Awards, Options, SARs, Performance Units or Other Equity-Based Awards under this
Plan and the Entities Plan.

 

The Committee may make Stock Awards and may grant Options, SARs, Performance
Units, Incentive Awards or Other Equity-Based Awards under this Plan and under
the Entities Plan in substitution for performance shares, phantom shares, share
awards, stock options, share appreciation rights, or similar awards held by an
individual who becomes an employee of the Company or an Affiliate of the Company
in connection with a transaction described in the first paragraph of this
Article XII. Notwithstanding any provision of this Plan and the Entities Plan,
the terms of such substituted Stock Awards, SARs, Other Equity-Based Awards,
Options or Performance Units granted under this Plan or the Entities Plan shall
be as the Committee, in its discretion, determines is appropriate.

 

Article XIII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal, state
and foreign laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all stock exchanges on which the Common Stock may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any certificate issued to represent Common Stock when a Stock Award
is granted, a Performance Unit, Incentive Award or Other Equity-Based Award is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Committee may deem advisable to assure compliance with
federal, state and foreign laws and regulations. No Option or SAR shall be
exercisable, no Stock Award or Performance Unit shall be granted, no Common
Stock shall be issued, no certificate for Common Stock shall be delivered, and
no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.

 

 -21- 

 

 

Article XIV
GENERAL PROVISIONS

 

14.01.    Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate of the Company or in any way affect any right and power
of the Company or an Affiliate of the Company to terminate the employment or
service of any individual or entity at any time with or without assigning a
reason therefor.

 

14.02.    Unfunded Plan

 

This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

14.03.    Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

All awards made under this Plan are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12).
This Plan and all Agreements shall be administered, interpreted and construed in
a manner consistent with Section 409A. Nevertheless, the tax treatment of the
benefits provided under this Plan or any Agreement is not warranted or
guaranteed. Neither the Company, its Affiliates nor their respective directors
or trustees, officers, employees or advisors (other than in his or her
individual capacity as a Participant with respect to his or her individual
liability for taxes, interest, penalties or other monetary amounts) shall be
held liable for any taxes, interest, penalties or other monetary amounts owed by
any Participant or any other taxpayer as a result of the Plan or any Agreement.
If any provision of this Plan or any Agreement is found not to comply with, or
otherwise not be exempt from, the provisions of Section 409A, it shall be
modified and given effect, in the sole discretion of the Committee and without
requiring the Participant’s consent, in such manner as the Committee determines
to be necessary or appropriate to comply with, or effectuate an exemption from,
Section 409A. Each payment under an award granted under this Plan shall be
treated as a separate identified payment for purposes of Section 409A.

 

 -22- 

 

 

If a payment obligation under an award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b))12)), it shall be payable only after the
Participant’s “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Participant is a “specified
employee” (as defined under Treasury Regulation section 1.409A-1(i)) then,
subject to any permissible acceleration of payment by the Committee under
Treasury Regulation Section 1.409A-3(j)(4)(ii) (domestic relations orders),
Treasury Regulation Section 1.409A-3(j)(4)(iii) (conflicts of interest) or
Treasury Regulation Section 1.409A-3(j)(4)(iv) (payment of employment taxes) any
such payment that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh month beginning after the date of the Participant’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Participant’s
estate following the Participant’s death.

 

14.04.    Withholding Taxes

 

Each Participant shall be responsible for satisfying any income, employment and
other tax withholding obligations attributable to participation in this Plan.
Unless otherwise provided by the Agreement, any such withholding tax obligations
may be satisfied in cash (including from any cash payable in settlement of an
award of Performance Units, SARs or Other Equity-Based Award) or a cash
equivalent acceptable to the Committee. Except to the extent prohibited by
Treasury Regulation Section 1.409A-3(j), any minimum statutory federal, state,
district, city or foreign withholding tax obligations also may be satisfied (a)
by surrendering to the Company shares of Common Stock previously acquired by the
Participant; (b) by authorizing the Company to withhold or reduce the number of
shares of Common Stock otherwise issuable to the Participant upon the exercise
of an Option or SAR, the settlement of a Performance Unit award, Incentive Award
or an Other Equity-Based Award (if applicable) or the grant or vesting of a
Stock Award; or (c) by any other method as may be approved by the Committee. If
shares of Common Stock are used to pay all or part of such withholding tax
obligation, the Fair Market Value of the Common Stock surrendered, withheld or
reduced shall be determined as of the date of surrender, withholding or
reduction and the number of shares of Common Stock which may be withheld,
surrendered or reduced shall be limited to the number of shares of Common Stock
which have a Fair Market Value on the date of withholding, surrender or
reduction equal to the aggregate amount of such liabilities based on the minimum
statutory withholding rates for tax purposes that are applicable to such
supplemental taxable income.

 

14.05.    REIT Status

 

This Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No award shall be granted or awarded, and with
respect to any award granted under this Plan, such award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the share ownership limit or any other limitation on ownership or transfer
prescribed by the Company’s charter, or (ii) if, in the discretion of the
Committee, the grant, vesting, exercise or settlement of the award could impair
the Company’s status as a REIT.

 

 -23- 

 

 

14.06.    Elections Under Section 83(b)

 

No Participant may make an election under Section 83(b) of the Code with respect
to the grant of any award, the vesting of any award, the settlement of any award
or the issuance of Common Stock under the Plan without the consent of the
Company, which the Company may grant or withhold in its sole discretion.

 

14.07.    Return of Awards; Repayment

 

Each Option, SAR, Stock Award, Performance Unit Award, Incentive Award and Other
Equity-Based Award (including an LTIP Unit) granted under the Plan is subject to
the condition that the Company may require that such award be returned, and that
any payment made with respect to such award must be repaid, if (a) such action
is required under the terms of any Company recoupment or “clawback” policy as in
effect on the date that the award was granted or (b) such award or payment made
with respect to any award is, or in the future becomes, subject to any law,
rule, requirement or regulation which imposes mandatory recoupment or
forfeiture, under circumstances set forth in such law, rule, requirement or
regulation; provided, however, that such clawback shall not be duplicative of
any clawback required under clause (a).

 

Article XV
CHANGE IN CONTROL

 

15.01.    Time-Based Awards Not Assumed

 

Each Time-Based Award that is outstanding on a Control Change Date and that is
not assumed or replaced with a substitute award in accordance with Section 15.02
shall be fully vested, earned or exercisable as of the Control Change Date.

 

The Committee, in its discretion and without the need of a Participant’s
consent, may provide that a Time-Based Award that becomes vested, earned or
exercisable under this Section 15.01 may be cancelled in exchange for a payment.
The payment may be in cash, Common Stock or other securities or consideration
received by stockholders in the Change in Control Transaction. With respect to
each Time-Based Award that becomes vested, earned or exercisable under this
Section 15.01, the payment shall be an amount that is substantially equal to (i)
the amount by which the price per share received by stockholders in the Change
in Control for each share of Common Stock exceeds the option price or Initial
Value in the case of an Option and SAR or (ii) for each vested share of Common
Stock subject to a Stock Award, Performance Unit or Other Equity-Based Award,
the price per share received by stockholders for Common Stock and (iii) the
value of the other securities or property in which the Performance Unit or Other
Equity-Based Award is denominated and vested. Notwithstanding any contrary
provision of this Section 15.01, if the option price or Initial Value exceeds
the price per share of Common Stock received by stockholders in the Change in
Control transaction, the Option or SAR may be cancelled without any payment to
the Participant.

 

 -24- 

 

 

15.02.    Performance Awards; Assumption of Time-Based Awards

 

Each Performance Award that is outstanding on a Control Change Date must be
assumed by, or a substitute award granted by, the Successor Entity (or if
applicable, the Parent Company) in the Change in Control. Such assumed or
substituted award shall be of the same type of award as the original Performance
Award being assumed or replaced. The assumed or substituted award shall have a
value, as of the Control Change Date, that is substantially equal to the value
of the original Performance Award (or the difference between the Fair Market
Value and the option price or Initial Value in the case of Options and SARs) as
the Committee determines is equitably required. Except as provided in the
following sentence, the assumed or substituted award shall have the same vesting
terms and conditions as the original Performance Award being assumed or
replaced; provided, however, that the performance objectives and measures of the
original Performance Award being assumed or replaced shall be adjusted as the
Committee determines is equitably required. Notwithstanding the preceding
sentence, the assumed or substituted award shall be vested, earned or
exercisable on the last day of the Participant’s employment or service with the
Company, the Successor Entity or any Affiliate of the Company or the Successor
Entity, with respect to a pro rata number of shares or other securities subject
to the award based on the extent to which the performance or other objectives
are achieved as of the date of the Participant’s termination of employment or
service with the Company, the Successor Entity or any Affiliate of the Company
or the Successor Entity if (i) such employment or service ends (a) on account of
an involuntary termination without Cause, (b) if the Participant is party to an
employment agreement with the Company, the Successor Entity or any Affiliate of
the Company or the Successor Entity that provides for accelerated vesting upon
such a termination, by reason of a termination due to a non-renewal of the term
of the employment agreement by such employer but only if the Participant is
willing and able to continue performing services on the terms and conditions
that would have applied under the employment agreement but for the non-renewal,
(c) on account of the Participant’s resignation for Good Reason or (d) on
account of the Participant’s death or disability and (ii) the Participant
remained in the continuous employ or service of the Company, the Successor
Entity or an Affiliate of the Company or the Successor Entity from the Control
Change Date until the date of such termination of employment or service. The pro
ration shall be based on a fraction, the numerator of which is the number of
days in the applicable performance period that have elapsed as of the date of
termination of employment or service and the denominator of which is the total
number of days in the applicable performance period. Any portion of a
Performance Award that does not become vested, earned or exercisable as of the
date of termination of employment or service shall be forfeited as of the date
of such termination.

 

The Committee, in its discretion and without the need of a Participant’s
consent, may provide that a Time-Based Award that is outstanding on the Control
Change Date shall be assumed by, or a substitute award granted by, the Successor
Entity (or, if applicable, the Parent Company) in the Change in Control. Such
assumed or substituted award shall be of the same type of award as the original
Time-Based Award being assumed or replaced. The assumed or substituted award
shall have a value, as of the Control Change Date, that is substantially equal
to the value of the original Time-Based Award (or the difference between the
Fair Market Value and the option price or Initial Value in the case of Options
and SARs) as the Committee determines is equitably required. Except as provided
in the following sentence, the assumed or substituted award shall have the same
vesting terms and conditions as the original Time-Based Award being assumed or
replaced. Notwithstanding the preceding sentence, the assumed or substituted
award shall be fully vested, earned or exercisable on the last day of the
Participant’s employment or service with the Company, the Successor Entity or
any Affiliate of the Company or the Successor Entity if (i) such employment or
service ends (a) on account of an involuntary termination without Cause, (b)
following non-renewal of the employment agreement, if any, between the
Participant and the Company, the Successor Entity or any Affiliate of the
Company or the Successor Entity, (c) on account of the Participant’s resignation
for Good Reason or (d) on account of the Participant’s death or disability and
(ii) the Participant remained in the continuous employ or service of the
Company, the Successor Entity or an Affiliate of the Company or the Successor
Entity from the Control Change Date until the date of such termination of
employment or service.

 

 -25- 

 

 

15.03.    Limitation of Benefits

 

The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Section
15.03, the Parachute Payments will be reduced pursuant to this Section 15.03 if,
and only to the extent that, a reduction will allow a Participant to receive a
greater Net After Tax Amount than a Participant would receive absent a
reduction.

 

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

 

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any benefits under
this Plan or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this Plan or
any other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant) in a
manner that results in the best economic benefit to the Participant (or, to the
extent economically equivalent, in a pro rata manner). The Accounting Firm will
notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.

 

 -26- 

 

 

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
XV, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
15.03 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 15.03 (“Underpayments”). If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay the Overpayment to the Company, without interest;
provided, however, that no amount will be payable by the Participant to the
Company unless, and then only to the extent that, the repayment would either
reduce the amount on which the Participant is subject to tax under Code Section
4999 or generate a refund of tax imposed under Code Section 4999. If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Participant and the Company of that determination and the amount of that
Underpayment will be paid, without interest, to the Participant promptly by the
Company.

 

For purposes of this Section 15.03, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article XV, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Section 15.03, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.

 

Notwithstanding any other provision of this Section 15.03, this Section 15.03
shall not limit or otherwise supersede the provisions of any other agreement or
plan which provides that a Participant cannot receive Payments in excess of the
Capped Payments.

 

Article XVI
AMENDMENT

 

The Board may amend or terminate this Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding awards. In addition, an amendment will be contingent on approval of
the Company’s stockholders if (a) such approval is required by law or the rules
of any exchange on which the Common Stock is listed, (b) if the amendment would
materially increase the benefits accruing to Participants under this Plan,
materially increase the aggregate number of shares of Common Stock that may be
issued under this Plan and the Entities Plan (except as provided in Article XII)
or materially modify the requirements as to eligibility for participation in
this Plan or (c) other than in connection with an involuntary termination of
employment (including but not limited to death or disability), the amendment
would accelerate the time at which any Option or SAR may be exercised, the time
at which a Stock Award or Other Equity-Based Award may become transferable or
nonforfeitable or the time at which an Other Equity-Based Award, an Incentive
Award or an award of Performance Units may be settled. For the avoidance of
doubt, without the approval of stockholders, the Board may not (except pursuant
to Article XII) (a) reduce the option price per share of an outstanding Option
or the Initial Value of an outstanding SAR, (b) cancel an outstanding Option or
outstanding SAR when the option price or Initial Value, as applicable exceeds
the Fair Market Value or (c) take any other action with respect to an
outstanding Option or an outstanding SAR that may be treated as a repricing of
the award under the rules and regulations of the principal exchange on which the
Common Stock is listed for trading.

 

 -27- 

 

 

Article XVII
DURATION OF PLAN

 

No Stock Award, Performance Unit Award, Incentive Award, Option, SAR or Other
Equity-Based Award may be granted under this Plan after October 25, 2027. Stock
Awards, Performance Unit awards, Options, SARs and Other Equity-Based Awards
granted before such date shall remain valid in accordance with their terms.

 

Article XVIII
EFFECTIVENESS OF PLAN

 

Options, SARs, Stock Awards, Performance Unit Awards, Incentive Awards and Other
Equity-Based Awards may be granted under this Plan, as amended and restated
herein, on and after the date that this Plan, as amended and restated herein, is
approved by a majority of the votes cast by the Company’s stockholders, voting
either in person or by proxy, at a duly held stockholders’ meeting within twelve
months of its adoption by the Board.

 

 -28- 

